MEMORANDUM ***
Plaintiffs Western Radio Services Co., Inc., and Richard Oberdorfer sued the United States Forest Service and 24 individual Defendants associated with the United States and the United States Forest Service, for failing to process an appeal of a Forest Service District Ranger’s decision concerning Walker Mountain. The district court granted summary judgment to Defendants, after an earlier remand by this court, W. Radio Servs. Co. v. Veneman, 100 Fed.Appx. 649 (9th Cir.2004) (unpublished decision). On de novo review, Universal Health Servs. Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004), we now affirm.
Plaintiffs properly directed their appeal of the District Ranger’s decision to the Forest Supervisor. See 36 C.F.R. § 251.87(c)(1). The Forest Supervisor sent Plaintiffs a letter on January 15,1999, that disposed of all claims in Plaintiffs’ appeal and, thus, constituted a final decision. Defendants thereby “processed” Plaintiffs’ Walker Mountain appeal. Under 36 C.F.R. § 251.87(c)(2), Plaintiffs were required to appeal this final decision to the Regional Forester within 15 days. Plaintiffs failed to do so; accordingly, Defendants were not required to take any further action on the Walker Mountain matter.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.